Dear Mr. Stephens:
This office is in receipt of your request for an Attorney General's opinion regarding ad valorem taxes levied on timberlands. Specifically, you ask whether a timberland owner should have to pay fire protection district taxes as well as forest protection taxes on the same tract of timberland.
Fire protection districts are created by parish governing authorities in accordance with R.S. 40:1492. Such districts are given the power to levy a special tax of not more than 10 mills in accordance with R.S. 40:1501, if the tax is approved by the electorate.
The forest protection tax, which is levied by the state pursuant to R.S. 3:4321, is levied on each acre of timberland in the state, and is remitted to the state treasurer to be deposited in a special fund known as the "Forest Protection Fund". The forest protection tax revenues are to be expended by the Department of Agriculture and Forestry (as appropriated by the legislature) ". . . for the acquisition and maintenance of equipment for the protection of forest lands from damage by fire or other causes . . ." (R.S. 3:4321D).
The legislature has obviously deemed it necessary and useful to provide for overlapping fire protection of timberlands at both the state and local level, and we are unaware of any constitutional provision or other expression of law which would prohibit the levy of both of these taxes. As such, it is the opinion of this office that timberlands located within fire protection districts should be assessed for both the fire protection district's taxes and the state's forest protection tax.
We trust the foregoing to be helpful. Please do not hesitate to contact this office if we can be of assistance in other areas of the law.
Yours very truly,
                               RICHARD P. IEYOUB Attorney General
                               BY: JEANNE-MARIE ZERINGUE BARHAM Assistant Attorney General
RPI:JMZB:jv